DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . References not included with this Office action can be found in a prior action.

Response to Amendments
Applicant's amendments filed 5/09/2022 to claims 1, 3-18, and 20 have been entered. Claims 21-25 are canceled. Claims 1-20 remain pending, and are subject to the restriction and species election requirement dated 3/09/2022.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15 in the reply filed on 5/09/2022 is acknowledged.  The traversal is on the ground(s) that the Farrugia does not teach a water-soluble poly(oxazoline).  This is not found persuasive of error as Applicant relies on an overly narrow interpretation of the scope of the claims that cannot be considered the broadest reasonable interpretation, see M.P.E.P. § 2111. In this case, the shared technical feature of claims 1 and 16 directed towards “one or more water-soluble poly(oxazolines) in a cell culture medium” is not limited water-soluble poly(oxazolines) dissolved in a culture medium as alleged, the claims do not exclude a hydrogel formulation, and the claims do not set forth under which conditions water solubility is required (e.g. temperature), and so the teachings of Farrugia towards a water-soluble polyoxazoline hydrogel in a culture media reads on the broadest reasonable interpretation of the scope of claims 1 and 16 and the shared technical feature. However, even if Applicant’s characterization of Farrugia is reasonable, the arguments are not persuasive of error as additional teachings Farrugia makes clear that the polyoxazoline homopolymer PMeOx and the copolymer P(EtOx-co-DecEnOx) of Farrugia are readily soluble in water at room temperature (p2726, paragraph starting “PMeOx and PEtOx homopolymers….”).
The requirement is still deemed proper and is therefore made FINAL.
Applicant’s species election of CHO cells and the formula I of claim 13 wherein R1 = -CO-R2 and wherein R2 = ethyl in the reply filed on 5/09/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10, 11, and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/09/2022
Claims 1-9 and 12-15 are under consideration on the merits.

Information Disclosure Statement
No information disclosure statement has been filed in the instant application. Applicant is reminded of the duty to disclose information material to patentability as set forth in 37 CFR 1.56 and M.P.E.P. § 2001-2002.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed towards a cell culture, which blurs the metes and bounds of the claim because it is not clear what statutory class of invention Applicant is intending to capture (see M.P.E.P. § 2106.03), and there are several reasonable interpretations of “Cell culture” when read in light of the specification that are indistinguishable at this time. A “cell culture” as claimed could reasonably read on 1) a composition comprising a generic cell culture medium and generic water-soluble polyoxazolines wherein the composition may or may not be capable of culturing cells, 2) a composition a composition comprising a generic cell culture medium, generic water-soluble polyoxazolines, and generic cells, wherein the composition may or may not be capable of culturing cells,  3) a system comprising a generic cell culture medium, generic water-soluble polyoxazolines, and a generic culturing device, wherein the composition may or may not be capable of culturing cells or 4) a system comprising a generic cell culture medium, generic water-soluble polyoxazolines, generic cells, and a generic culturing device wherein the composition may or may not be capable of culturing cells. Applicant is referred to Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (2008).  A five member expanded panel of the Board held that "if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112(b). Correction is required.
The term “essentially” in claims 1 and 2 is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Correction is required.
	In so much that claims 2-15 depend from claim 1 and do not resolve the point of confusion, these claims must be rejected with claim 1 as indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farrugia et al. (Biomacromolecules (2013), 14, 2724-2732).
In view of the indefiniteness rejections above and in the interest of compact prosecution, this rejection addresses the embodiment of claim 1 directed towards a composition comprising water-soluble polyoxazolines and serum-free cell culture medium. Other species were found during the search, and so this rejection addresses the embodiment of human dermal fibroblasts for claim 5 and formula (I) and R2 = methyl for claim 13. This rejection addresses one broadest reasonable interpretation in light of the specification for claim 1 directed towards a water-soluble polyoxazoline hydrogel contacting a serum-free culture medium. See M.P.E.P. § 2111.
Farrugia teaches a composition comprising water-soluble Poly(2-methyl-2-oxazoline-co-2-(dec-9-enyl)-2-oxazoline) (P(MeOx-co-DecEnOx), and also referred to subsequently as “POx" or “POx copolymer”) functionalized with cell-adhesive peptides and formulated as an aqueous hydrogel (p2725, subheadings 2.1-2.36; subsequently referred to as “POx hydrogels”; p2726, paragraph starting “PMeOx and PEtOx for copolymer water solubility), contacted with serum-free medium (subheading 2.4, noting that cells are seeded in a defined and serum free culture medium) and wherein the P(MeOx-co-DecEnOx) hydrogel is capable of culturing adherent primary dermal fibroblasts in appropriate culture medium (subheading 2.4, and Fig. 4), anticipating claims 1-4, the embodiment of capable of investigation of cellular adhesion for claim 7, claim 13, and the embodiment of a cell culture medium as a pharmaceutically active ingredient for claim 15. Farrugia teaches that the water-soluble (P(MeOx-co-DecEnOx) copolymer comprises 17.4 mmol of PMeOx and 1 mmol of DecEnOx (subheading 2.2), anticipating the embodiment of wherein R2 = methyl and is at least 90% by weight for claim 14.

Claims 1-4, 7, 8, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luxenhofer et al. (Journal of Controlled Release (2011), 153, 73-82; Reference U). 
In view of the indefiniteness rejections above and in the interest of compact prosecution, this rejection addresses the embodiment of claim 1 directed towards a composition comprising water-soluble polyoxazolines and serum-free cell culture medium. Other species were found during the search, and so this rejection addresses the embodiment of MCF-7 cells for claim 5 and 8 and the elected species of formula (I) and R2 = ethyl for claim 13. 
Luxenhofer teaches a composition comprising 2-methyl-oxazoline (MeOx) or 2-ethyl-oxazoline (EtOx) contacted with MCF-7 cells contacted with a composition culture media lacking serum and assaying the cells for cytotoxicity or cellular uptake of the oxazoline compounds (p74-75, subheading 2.3 and 2.4; see Table 1, H1-H4 for oxazoline homopolymers), anticipating claims 1-4, the embodiment of investigating cytotoxicity or cellular uptake for claim 7, the embodiment of MCF-7 cells for claim 8, claims 13 and 14, and the embodiment of a cell culture medium as a pharmaceutically active ingredient for claim 15. Luxenhofer teaches that MDF-7 cells are viable when contacted with the oxazoline polymers at specific concentrations in the range of 0.01-1% by weight (Fig. 4I, noting H1-H4 as EtOx as set forth in Table 1), anticipating the concentration range of claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Luxenhofer et al. (Journal of Controlled Release (2011), 153, 73-82; Reference U) in view of Oberbek et al. (Biotechnol Bioeng. (epub. Oct. 2010), 108, 600-610; Reference V).
The teachings of Luxenhofer are relied upon as set forth above in rejecting claims 1-4, 7, 8, and 12-15 as anticipated under 35 U.S.C. § 102(a)(1). Luxenhofer further teaches that polyoxazoline polymers would be useful in micellar drug delivery (to cells) (“Conclusion” on p81), reading in-part on claims 5, 6, 8, and 9.
Regarding claims 5 and 6, Luxenhofer does not teach cells suspended in the culture media or cells capable of suspension culture. Regarding claims 8 and 9, Luxenhofer does not teach the elected species of CHO cells.
Oberbek teaches methods of lentiviral vector-mediated gene transfer in CHO cells in suspension culture (Abstract; detailed methods on p601-603), reading on claims 5, 6, 8, and 9. Oberbek teaches that recombinant proteins produced from stable mammalian cell lines are useful in this art to clinical and pharmaceutical researchers, but classical transfection techniques are time consuming, labor-intensive, and generally yield an unpredictable outcome (with respect to recombinant protein production)  as the integration site of the (introduced) heterologous DNA occurs randomly in the cellular genome (p600, 1st paragraph of the Introduction), reading on claims 5, 6, 8, and 9.
	Regarding claims 5, 6, 8, 9, it would have been obvious before the invention was filed to add the 2-ethyl-2-oxazoline (EtOx) of Luxenhofer to the serum-free culture medium and CHO cells of Oberbek in view of Kim. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Luxenhofer and Oberbek are in part directed towards serum-free culture media compositions and associated methods of culturing mammalian cells. The skilled artisan would have been motivated to do so because Luxenhofer teaches that polyoxazoline polymers would be useful to enhance cellular drug delivery, and so the addition would likely enhance delivery of the lentiviral vectors of Oberbek into the CHO cells of Oberbek.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653